Exhibit 10.4

Execution Version

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June 25, 2018, and is entered into by and among ALERIS INTERNATIONAL, INC., a
Delaware corporation (the “Company”), the other Domestic Borrowers party hereto,
ALERIS ALUMINUM DUFFEL BVBA, a private limited liability company organized under
the laws of Belgium (the “Belgian Borrower”), ALERIS ROLLED PRODUCTS GERMANY
GMBH, a company with limited liability organized under the laws of Germany (the
“German Borrower A”), ALERIS CASTHOUSE GERMANY GMBH, a company with limited
liability organized under the laws of Germany (the “German Borrower B”), ALERIS
SWITZERLAND GMBH, a company with limited liability organized under the laws of
Switzerland (the “Swiss Borrower” and, together with the Company, the other
Domestic Borrowers, the Belgian Borrower, the German Borrower A and the German
Borrower B, the “Borrowers”), the other Loan Parties party hereto, the Lenders
party hereto, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(the “Administrative Agent”), and J.P. MORGAN EUROPE LIMITED, as the European
agent for the Lenders (the “European Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the other Loan Parties, the lenders from time to time
party thereto (the “Lenders”), the Administrative Agent and the European Agent
are parties to that certain Credit Agreement dated as of June 15, 2015 (as
amended by Amendment No. 1 thereto dated as of March 18, 2016, Amendment No. 2
thereto dated as of February 8, 2017, and Amendment No. 3 thereto dated as of
December 22, 2017, and as the same may be further amended, modified and
supplemented from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein have the definitions provided therefor in the Credit
Agreement);

WHEREAS, the Company has requested that the Agents and the Required Lenders
agree to certain amendments to the Credit Agreement as set forth herein; and

WHEREAS, the Required Lenders party hereto have agreed to such requests subject
to the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments. Subject to the satisfaction of the conditions set forth in
Section 2 below, and in reliance on the representations set forth in Section 3
below:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended to
add the following new definitions in appropriate alphabetical order:

“2023 Term Loan Agreement” means that certain First Lien Credit Agreement dated
as of June 25, 2018 among the Company, each of the guarantors party thereto, and
Deutsche Bank AG New York Branch, as agent, as the same may be from time to time
amended, restated or otherwise modified.



--------------------------------------------------------------------------------

“2023 Term Loans” means the term loans advanced to the Company pursuant to the
2023 Term Loan Agreement.

“2023 Indenture” means that certain Indenture dated as of June 25, 2018, among
the Company, each of the guarantors party thereto, and U.S. Bank National
Association, as Trustee, pursuant to which the 2023 Notes were issued, as the
same may be from time to time amended, restated or otherwise modified.

“2023 Notes” means the 10.750% Senior Secured Junior Priority Notes due 2023 and
issued pursuant to the 2023 Indenture.

“ABL Priority Collateral” means (i) with respect to the Domestic Loan Parties,
the “ABL Priority Collateral” of such Loan Parties as defined in the ABL/Term
Intercreditor Agreement and (ii) with respect to the European Loan Parties, the
Collateral of such Loan Parties.

“ABL/Term Intercreditor Agreement” means the Intercreditor Agreement dated on or
about the Fourth Amendment Effective Date among the Domestic Loan Parties, the
Administrative Agent, the collateral agent with respect to the 2023 Term Loans
and the collateral agent with respect to the 2023 Notes, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Co-Investors” means Persons (and their Affiliates) who, on the Fourth Amendment
Date, are limited partners of the Sponsors.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Fourth Amendment Effective Date” means June 25, 2018.

“Permitted Holders” means Sponsors and members of management of the Company (or
its direct parent) who are holders of Equity Interests of the Company (or any of
its direct or indirect parent companies) on the Fourth Amendment Effective Date
(the “Management Investors”) and any Co-Investors; provided that the Sponsors,
the Management Investors and the Co-Investors, collectively, have beneficial
ownership of at least 50% of the total voting power of the Voting Stock of the
Company or any of its direct or indirect parent companies.

“Sponsors” means Oaktree Capital Management L.P., Apollo ALS Holdings II, L.P.,
Bain Capital Credit, LP, Caspian Capital Partners LP and their respective
Affiliates, but not including any portfolio companies thereof.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

(b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby further
amended by amending and restated in their entirety the following definitions:

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Fourth Amendment
Effective Date, the Aggregate Revolving Commitment is the Dollar Equivalent of
$750,000,000.

 

-2-



--------------------------------------------------------------------------------

“Capital Lease Obligation” of any Person means an obligation of such Person that
is required to be accounted for as a financing or capital lease (and, for the
avoidance of doubt, not a straight-line or operating lease) on both the balance
sheet and income statement for financial reporting purposes in accordance with
GAAP. At the time any determination thereof is to be made, the amount of the
liability in respect of a financing or capital lease would be the amount
required to be reflected as a liability on such balance sheet (excluding the
footnotes thereto) in accordance with GAAP.

“Cash Dominion Period” means any period of time, at the election of the
Administrative Agent or at the direction of the Required Lenders, (a) when an
Event of Default has occurred and is continuing, or (b) if Aggregate
Availability is less than the greater of (A) 10% of the lesser of (1) the
Aggregate Revolving Commitment and (2) the Aggregate Borrowing Base, and
(B) $50,000,000, in either case, for five (5) consecutive days, then commencing
on such fifth (5th) consecutive day and ending on the first (1st) day thereafter
on which Aggregate Availability has exceeded the greater of (i) 10% of the
lesser of (A) the Aggregate Revolving Commitment and (B) the Aggregate Borrowing
Base and (ii) $50,000,000, in either case, for twenty-one (21) consecutive days.

“Change in Control” means the occurrence of any of the following:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder, or the Company
becomes aware of (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or any successor
provision), other than the Permitted Holders, in a single transaction or in a
series of related transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Company or any of its direct
or indirect parent companies; provided, however, that (1) a transaction in which
Holdings or any direct or indirect parent of the Company becomes a Subsidiary of
another Person (other than a Person that is an individual, such Person that is
not an individual, the “Other Person”) shall not constitute a Change in Control
if (a) the shareholders of Holdings or such parent immediately prior to such
transaction “beneficially own” (as such term is defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act), directly or indirectly through one or more
intermediaries, at least a majority of the voting power of the outstanding
voting stock of Holdings or such parent, immediately following the consummation
of such transaction or (b) immediately following the consummation of such
transaction, no “person” (as such term is defined above), other than a Permitted
Holder and the Other Person (but including the holders of the Equity Interests
of the Other Person), “beneficially owns” (as such term is defined above),
directly or indirectly through one or more intermediaries, more than 50% of the
voting power of the outstanding Voting Stock of Holdings or the Other Person;
(2) any transaction in which the Company remains a Wholly-Owned Subsidiary of
Holdings, but one or more intermediate holding companies between the Company and
Holdings are added, liquidated or merged or consolidated out of existence shall
not constitute a Change in Control; (3) any holding company whose only

 

-3-



--------------------------------------------------------------------------------

significant asset is Equity Interests of the Company, Holdings or any direct or
indirect parent of the Company shall not itself be considered a “person” or
“group” for purposes of this definition; (4) the transfer of assets between or
among Holdings, the Subsidiaries of the Company and the Company in accordance
with the terms of this Agreement shall not itself constitute a Change in
Control; and (5) a “person” or “group” shall not be deemed to have beneficial
ownership of securities (or “beneficially own” (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act)) subject to a stock purchase
agreement, merger agreement or similar agreement (or voting or option agreement
related thereto) until the consummation of the transactions contemplated by such
agreement; or

(b) a “Change of Control” (as defined in the 2023 Term Loan Agreement or the
2023 Notes Indenture) has occurred.

“Consolidated Total Assets” means as of any date of determination, the total
assets, net, reflected on the most recent balance sheet of the Company,
determined on a consolidated basis in accordance with GAAP, with such pro forma
adjustments as are appropriate and consistent with the definition of “Pro Forma
Basis”.

“Domestic Revolving Subcommitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Domestic Revolving Loans and to
acquire participations in Domestic Letters of Credit, Domestic Overadvances and
Domestic Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Domestic Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial Dollar Equivalent amount of each Lender’s Domestic
Revolving Subcommitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Domestic Revolving Subcommitment, as applicable. The aggregate amount of the
Revolving Lenders’ Domestic Revolving Subcommitments as of the Fourth Amendment
Effective Date is the Dollar Equivalent of $750,000,000. The Domestic Revolving
Subcommitments are subcommitments of the Revolving Commitments and do not
represent additional credit exposure.

“Domestic Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement (including any and all supplements thereto), dated as of the
Fourth Amendment Effective Date, which amends and restates the Pledge and
Security Agreement originally dated as of the date of this Agreement, among the
Domestic Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement governed by U.S. law and entered into, after the Fourth
Amendment Effective Date by any Loan Party (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“EBITDA” means, with respect to the Company and its Subsidiaries for any period,
the sum of (without duplication):

(a) net income (or loss) of the Company and its Subsidiaries on a consolidated
basis for such period (excluding extraordinary, non-recurring or unusual gains
or losses and excluding the net income (or loss) for such period of any Person
that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted
for by the equity method of accounting; provided that net income shall be
increased by the amount of dividends or

 

-4-



--------------------------------------------------------------------------------

distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by any such Person that is not a Subsidiary, or is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, to the Company or any of its Subsidiaries in respect of such period
(whether accrued in respect of such period or a prior period)); plus

(b) each of the following:

(i) all cash and non-cash interest expenses of the Company and its Subsidiaries
on a consolidated basis for such period, including, without limitation, noncash
interest expense resulting from the application of Accounting Standards
Codification Topic 470-20 “Debt—Debt with Conversion Options—Recognition”;

(ii) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred Equity Interests or Disqualified Equity Interests made
during such period provided, however, that, any charges arising from (x) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
preferred Equity Interests other than Disqualified Equity Interests or (y) the
application of Accounting Standards Codification Topic 470-20 “Debt—Debt with
Conversion Options—Recognition,” in each case, shall be disregarded;

(iii) all provision for taxes based on income or profits, plus franchise or
similar taxes, of the Company and its Subsidiaries on a consolidated basis for
such period;

(iv) depreciation and amortization expenses of the Company and its Subsidiaries
on a consolidated basis for such period (including, without limitation,
amortization of goodwill and other intangible assets and amortization of
deferred financing fees and other related noncash charges) on a consolidated
basis for such period;

(v) the amount of any cash restructuring charge or reserve deducted in such
period in computing net income not to exceed Fifty Million U.S. Dollars for any
twelve- (12) month period and One Hundred Fifty Million U.S. Dollars
($150,000,000) in the aggregate for the term of this Agreement;

(vi) any costs incurred in connection with the closing of any production or
manufacturing facilities;

(vii) any write offs, write downs or other noncash charges reducing net income
for such period, excluding (x) noncash charges relating to the write off or
write down of inventory in excess of 10% of EBITDA (calculated without giving
effect to any such write offs and write downs) and (y) any such charge that
represents an accrual or reserve for a cash expenditure for a future period;

(viii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid (or any accruals related to such fees or related expenses)
during such period to the Sponsors and the Co-Investors and the amount of any
directors’ fees or reimbursements, in each case to the extent permitted under
this Agreement;

 

-5-



--------------------------------------------------------------------------------

(ix) any start-ups costs under Accounting Standards Codification 720-15;

(x) the “run rate” amount of cost savings, operational improvements and
synergies projected by the Company in good faith to be realized as a result of
actions taken or expected to be taken, or substantial steps towards which have
been taken or are expected to be taken, during such period (calculated on a Pro
Forma Basis as though such cost savings, operational improvements and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (x) such
cost savings, operational improvements and synergies are reasonably identifiable
and factually supportable, (y) such cost savings, operational improvements and
synergies are expected to be realized within 24 months of the date thereof in
connection with such actions and (z) the aggregate amount of cost savings added
pursuant to this clause (b)(x), shall not exceed the greater of (A) Fifty
Million Dollars ($50,000,000) and (B) 20.0% of EBITDA on a consolidated basis
for the Company’s and its Subsidiaries’ most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date of determination (calculated on a pro forma basis as though
such cost savings, operational improvements and synergies had been realized on
the first day of such period), for any four consecutive quarter period (which
adjustments may be incremental to pro forma adjustments made pursuant to the
definition of “Pro Forma Basis”);

(xi) any costs or expenses incurred by the Company or a Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or stockholders
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Company or net cash proceeds of
issuance of Equity Interests of the Company (other than Disqualified Equity
Interests that are preferred Equity Interests);

(xii) any noncash stock-based compensation expense

(xiii) earn-out obligations and other contingent consideration obligations and
purchase price adjustments, and, in each case, adjustments thereof incurred in
connection with any acquisition or other investment and paid or accrued during
such period;

(xiv) any expenses or charges related to any offering of Equity Interests (other
than Disqualified Equity Interests) of the Company (or any direct or indirect
parent company thereof), acquisition or other Investment, disposition,
recapitalization or the incurrence of Indebtedness including a refinancing
thereof (whether or not successful, whether or not permitted under this
Agreement and whether or not relating to the Company and its Subsidiaries or to
any parent company of the Company) and any amendment or modification to the
terms of any such transactions;

(xv) all non-cash net after-tax charges, expenses, gain or income with respect
to curtailments, discontinuations or modifications to pension and
post-retirement employee benefit plans;

 

-6-



--------------------------------------------------------------------------------

(xvi) the amount of any non-controlling interest expense included in computing
net income; and

(xvii) at the option of the Company, any (x) expenses, charges or losses that
are covered by indemnification or other reimbursement provisions in connection
with any Investment, acquisitions or any permitted sale, conveyance, transfer or
other disposition of assets or (y) expenses, charges or losses with respect to
liability or casualty events or business interruption covered by insurance, in
each case to the extent actually reimbursed, or, so long as the Company has made
a determination that reasonable evidence exists that such indemnification or
reimbursement will be made, and only to the extent that such amount is (A) not
denied by the applicable indemnifying party, obligor or insurer in writing and
(B) in fact indemnified or reimbursed within 365 days after such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so indemnified or reimbursed within such 365 day period); plus
or minus

(c) each of the following (as applicable but without duplication):

(i) the amount of gain or loss resulting in such period from a sale of
receivables and related assets to a Subsidiary in connection with a non-recourse
receivables financing facility;

(ii) any net non-cash gain or loss resulting in such period from hedging
obligations and the application of Accounting Standards Codification 815;

(iii) any net gain or loss resulting in such period from currency translation
gains or losses related to currency re-measurements of Indebtedness (including
intercompany indebtedness);

(iv) any net gain or loss resulting in such period attributable to asset
dispositions other than in the ordinary course of business, as determined by
Company in good faith;

(v) the impact of the adjustment of inventory and other items to fair market
value through purchase accounting;

(vi) any gain or loss on the early extinguishment of debt;

(vii) the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application, in each case in accordance with GAAP;

(viii) any net after-tax income or loss from disposed or discontinued operations
or on disposal of disposed or discontinued operations; and

(ix) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity—Overall—Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures”; minus

 

-7-



--------------------------------------------------------------------------------

(d) the sum (without duplication) of non-cash gains increasing net income for
such period, excluding any gains that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period (other than
such cash charges that have been added back to net income in computing EBITDA in
accordance with this definition).

“Equity Interests” means shares of capital stock; shares, interests,
participations, rights or other equivalents (however designated) of capital
stock of associations or business entities, partnership interests (whether
general or limited), membership interests in a limited liability company or any
other interest or participation on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing, but excluding any debt security that is
convertible into, or exchangeable for any of the foregoing.

“European Revolving Subcommitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make European Revolving Loans and to
acquire participations in European Letters of Credit, European Overadvances and
European Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s European Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial Dollar Equivalent amount of each Lender’s European
Revolving Subcommitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
European Revolving Subcommitment, as applicable. The aggregate amount of the
Lenders’ European Revolving Subcommitment as of the Fourth Amendment Effective
Date is the Dollar Equivalent of $375,000,000. The European Revolving
Subcommitments are subcommitments of the Revolving Commitments and do not
represent additional credit exposure.

“Excluded Domestic Subsidiary” means, at any date of determination, any Domestic
Subsidiary that (a) constitutes an Immaterial Subsidiary, (b) is (or is treated
for U.S. federal income tax purposes as a disregarded entity of) a “controlled
foreign corporation” as defined in Section 957 of the Code (a “CFC”) or
(c) owns, directly or indirectly, no material assets other than equity interests
(or equity interests and indebtedness) of one or more CFCs. The list of Excluded
Domestic Subsidiaries as of the Fourth Amendment Effective Date is set forth on
Schedule 1.01(A).

“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of the Company then ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on or prior to the date Aggregate
Availability at any time is less than the greater of (i) 10% of the lesser of
(A) the Aggregate Revolving Commitment and (B) the Aggregate Borrowing Base and
(ii) $50,000,000, and (b) ending on the day after Aggregate Availability has
exceeded the greater of (i) 10% of the lesser of (A) the Aggregate Revolving
Commitment and (B) the Aggregate Borrowing Base and (ii) $50,000,000, in either
case, for twenty-one (21) consecutive days.

 

-8-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $40,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Company or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the earliest of (i) June 25, 2023, (ii) the date that is
two (2) months prior to the scheduled maturity date of the 2023 Term Loans,
(iii) the date that is two (2) months prior to the scheduled maturity date of
the 2023 Notes or (iv) any earlier date on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof.

“Permitted Discretion” means the commercially reasonable exercise of the
Administrative Agent’s or European Agent’s, as applicable, good faith credit
judgment in accordance with customary business practices for comparable
asset-based lending transactions in the Company’s industry in consideration of
any factor which is reasonably likely to (i) materially and adversely affect the
value of any ABL Priority Collateral, the enforceability or priority of the
Liens thereon or the amount that the Agents and Lenders would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation thereof, or (ii) suggest that any Collateral
report or financial information delivered to any Agent or Lenders by any Person
on behalf of any Borrower is incomplete, inaccurate or misleading in any
material respect. In exercising such commercially reasonable credit judgment,
such Agent may consider, without duplication, such factors already included in
or tested by the definition of Eligible Accounts, Eligible Unbilled Accounts or
Eligible Inventory, as well as any of the following: (i) changes after the
Fourth Amendment Effective Date in any material respect in collection history
and dilution or collectability with respect to the Accounts; (ii) changes after
the Fourth Amendment Effective Date in any material respect in demand for,
pricing of, or product mix of Inventory; (iii) changes after the Fourth
Amendment Effective Date in any material respect in any concentration of risk
with respect to the respective Borrower’s Accounts or Inventory; and (iv) any
other factors arising after the Fourth Amendment Effective Date that change in
any material respect the credit risk of lending to any Borrower on the security
of such Borrower’s Accounts or Inventory. Notwithstanding anything to the
contrary, Reserves shall not be imposed after the Fourth Amendment Effective
Date with respect to facts and circumstances actually known to the
Administrative Agent or European Agent, as applicable, on the Fourth Amendment
Effective Date, absent any changes in such facts or circumstances.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, and without duplication of any
eligibility criteria, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, Banking Services
Reserves, Priority Payables Reserves, Retention of Title Reserves, volatility
reserves, reserves for “extended” or “extendable” retention of title, reserves
for rent at locations leased by any Loan Party (not to exceed three months’
rent) and for consignee’s, warehousemen’s and bailee’s charges (not to exceed
three months’ charges), reserves for the reduction in the amount of Domestic
Qualified Cash or European Qualified Cash on deposit with the Borrowers after
delivery of any Borrowing Base Certificate, reserves for dilution of Accounts,
reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for

 

-9-



--------------------------------------------------------------------------------

registration duties and filing fees with respect to the perfection of additional
pledges over commercial business of the Belgian Borrower, reserves for Swap
Agreement Obligations, reserves for taxes, fees, assessments, and other
governmental charges with respect to Accounts and/or Inventory of the Borrowers,
reserves for VAT and reserves for fees payable to an insolvency administrator
pursuant to Section 171 of the German Insolvency Code (or relevant successor
provision)) with respect to the ABL Priority Collateral or any Loan Party.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations, excluding Banking Services Obligations which have been
expressly designated in writing by Borrower Representative and the applicable
Lender (or Affiliate of such Lender) to Administrative Agent as “Secured Cash
Management Agreements” as defined in and pursuant to the terms of the 2023 Term
Loan Agreement and (ii) Swap Agreement Obligations owing to one or more Lenders
or their respective Affiliates, excluding Swap Agreement Obligations which have
been expressly designated in writing by Borrower Representative and the
applicable Lender (or Affiliate of such Lender) to Administrative Agent as
“Secured Hedge Agreements” as defined in and pursuant to the terms of the 2023
Term Loan Agreement; provided, however, that the definition of “Secured
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor.

(c) The definition of “Net Leverage Ratio” contained in Section 1.01 (Defined
terms) of the Credit Agreement is hereby amended by replacing the phrase
“unrestricted cash of the Company and its Subsidiaries as of such date” in
clause (a)(ii) thereof with the phrase “cash and Permitted Investments of the
Company and its Subsidiaries as of such date that is free and clear of all
Liens, other than Liens in favor of the Administrative Agent or the European
Agent for the benefit of the Secured Parties, the collateral agent with respect
to the 2023 Term Loans for the benefit of the secured parties under the 2023
Term Loan Agreement or the collateral agent with respect to the 2023 Notes for
the benefit of the secured parties under the 2023 Indenture, not to exceed
$100,000,000”.

(d) The definition of “Prepayment Event” contained in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by replacing each occurrence of
the word “Collateral” therein with the phrase “ABL Priority Collateral”.

(e) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended to
delete therefrom the following defined terms: “2018 Indenture” and “2018 Notes”.

(f) Paragraph (a) of Section 2.04 (Protective Advances) of the Credit Agreement
is hereby amended by replacing the word “Collateral” in the first sentence
thereof with the phrase “ABL Priority Collateral”.

(g) Section 2.14 (Alternate Rate of Interest) of the Credit Agreement is hereby
amended by inserting a new Section 2.14(c) at the end thereof to read as
follows:

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.14(a)(i) or Section 2.14(b) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in
Section 2.14(a)(i) or Section 2.14(b) have not arisen but the supervisor for the
administrator of the LIBO Screen Rate, EUROBO Screen Rate or Overnight LIBO
Rate, as applicable, or a Governmental Authority having

 

-10-



--------------------------------------------------------------------------------

jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate, EUROBO Screen Rate
or Overnight LIBO Rate, as applicable, shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrowers shall
endeavor to establish an alternate rate of interest to the LIBO Screen Rate,
EUROBO Screen Rate and/or Overnight LIBO Rate, as applicable, that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States and Europe at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes (including with respect to the
applicable margin) to this Agreement as may be applicable (but for the avoidance
of doubt, such related changes shall not include a reduction of the Applicable
Rate). Notwithstanding anything to the contrary in Section 9.02, such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.

(h) Section 3.05 (Properties) of the Credit Agreement is hereby amended by
replacing each occurrence of the phrase “the date of this Agreement” therein
with the words “Fourth Amendment Effective Date”.

(i) Section 3.06(c) (Litigation and Environmental Matters) of the Credit
Agreement is hereby amended by replacing the phrase “the date hereof” therein
with the words “Fourth Amendment Effective Date”.

(j) Section 3.11 (Disclosure) of the Credit Agreement is hereby amended to
insert a new sentence at the end thereof to read as follows:

As of the Fourth Amendment Effective Date, to the best knowledge of any
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Fourth Amendment Effective Date to any Lender in
connection with this Agreement is true and correct in all material respects.

(k) Section 3.14 (Insurance) of the Credit Agreement is hereby amended by
replacing the phrase “the Effective Date” in the first sentence thereof with the
words “the Fourth Amendment Effective Date”.

(l) Section 3.16 (Security Interest in Collateral) of the Credit Agreement is
hereby amended by replacing the word “and” at the end of clause (a) thereof with
a comma (“,”) and inserting the phrase “and (c) in the case of Collateral other
than ABL Priority Collateral, any Liens thereon permitted pursuant to
Section 6.02” immediately before the period (“.”) at the end thereof.

(m) Section 3.22 (Affiliate Transactions) of the Credit Agreement is hereby
amended by replacing the phrase “the date of this Agreement” therein with the
words “Fourth Amendment Effective Date”.

(n) Section 4.02(d) (Each Credit Event) of the Credit Agreement is hereby
amended and restated to read in full as follows:

(d) If the Aggregate Revolving Commitment at any time exceeds Seven Hundred
Fifty Million U.S. Dollars ($750,000,000), such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, may be
incurred in compliance with each of the 2020 Indenture (Exchangeable), the 2023
Term Loan Agreement and the 2023 Indenture (in each case, if in existence at
such time).

 

-11-



--------------------------------------------------------------------------------

(o) Section 5.01(g) (Financial Statements; Borrowing Base and Other Information)
of the Credit Agreement is hereby amended and restated read in full as follows:

(g) as soon as available but in any event within twenty (20) days of the end of
each calendar month (or from and after the date on which Aggregate Availability
is less than the greater of (i) twelve and one half of one percent (12.5%) of
the lesser of (A) the Aggregate Revolving Commitment and (B) the Aggregate
Borrowing Base and (ii) $56,250,000, in either case, for five (5) consecutive
Business Days, until such time as Aggregate Availability has been equal to or
greater than the greater of (i) twelve and one-half of one percent (12.5%) of
the lesser of (A) the Aggregate Revolving Commitment and (B) the Aggregate
Borrowing Base and (ii) $56,250,000, in either case, for twenty-one
(21) consecutive days, on or before Wednesday of each calendar week), and at
such other times as may be requested by the Administrative Agent, as of the
period then ended, a Borrowing Base Certificate setting forth each of the
Aggregate Borrowing Base, the Belgian Borrowing Base, the Domestic Borrowing
Base, the European Borrowing Base, the German Borrowing Base A, the German
Borrowing Base B and the Swiss Borrowing Base, and supporting information in
connection therewith, (including, in respect of any Borrowing Base Certificate
delivered for a month which is also the end of any fiscal quarter of the
Company, a calculation of Average Quarterly Availability for such quarter then
ended and an indication of what the Applicable Rate is as a result of such
Average Quarterly Availability); provided, that, if the Aggregate Revolving
Commitment at any time exceeds Seven Hundred Fifty Million U.S. Dollars
($750,000,000), the Borrower Representative shall include such additional
financial calculations reasonably requested by the Administrative Agent in order
to confirm that the Aggregate Revolving Exposure is in compliance with each of
the 2020 Indenture, the 2023 Term Loan Agreement and the 2023 Indenture (in each
case, if in existence at such time), respectively;

(p) Paragraphs (c), (d) and (e) of Section 5.02 (Notices of Material Events) of
the Credit Agreement are hereby amended by replacing each occurrence of the word
“Collateral” therein with the phrase “ABL Priority Collateral”.

(q) Section 5.11 (Casualty and Condemnation) of the Credit Agreement is hereby
amended by replacing each occurrence of the word “Collateral” therein with the
phrase “ABL Priority Collateral”.

(r) Section 5.12 (Appraisals; Field Examinations) of the Credit Agreement is
hereby amended and restated to read in full as follows:

SECTION 5.12 Appraisals; Field Examinations.

(a) Subject to the immediately succeeding sentence, at the time that the
Administrative Agent requests, each Loan Party will provide the Administrative
Agent with appraisals or updates thereof of its Inventory from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by any applicable material
Requirement of Law. Only one (1) such Inventory appraisal shall be conducted in
any calendar year; provided that (i) two (2) such Inventory appraisals may be
conducted in any calendar year if the average daily Aggregate Availability for
any month is less than the greater of (A) fifteen percent (15%) of the lesser of
(y) the Aggregate

 

-12-



--------------------------------------------------------------------------------

Revolving Commitment and (z) the Aggregate Borrowing Base and (B) $56,250,000
and (ii) during the occurrence and continuance of an Event of Default, there
shall be no limitation on the number or frequency of appraisals that may be
conducted at the sole expense of the Loan Parties.

(b) At any time that the Administrative Agent requests, each Loan Party will
permit, upon reasonable prior notice and during normal business hours, the
Administrative Agent to conduct a field examination to ensure adequacy of ABL
Priority Collateral included in the Borrowing Bases and related reporting and
control systems. For purposes of this Section 5.12(b), it is understood and
agreed that a single field examination may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and their
assets. Only one (1) such field examinations shall be conducted in any calendar
year; provided that (i) two (2) such field examinations may be conducted in any
calendar year if the average daily Aggregate Availability for any month is less
than the greater of (A) fifteen percent (15%) of the lesser of (y) the Aggregate
Revolving Commitment and (z) the Aggregate Borrowing Base and (B) $56,250,000
and (ii) during the occurrence and continuance of an Event of Default, there
shall be no limitation on the number or frequency of field examinations that may
be conducted at the sole expense of the Loan Parties.

(s) Section 5.20 (Additional Collateral; Further Assurances) of the Credit
Agreement is hereby amended by inserting a new clause (d) at the end thereof to
read as follows:

(d) Notwithstanding anything contained in this Agreement or any other Collateral
Document to the contrary, Administrative Agent shall not enter into any mortgage
in respect of any Collateral constituting real property until (i) the date that
occurs thirty (30) days (or such shorter period agreed to by each Lender) after
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the applicable Borrower (or the applicable Loan Party) of that fact and (if
applicable) notification to the applicable Borrower (or the applicable Loan
Party) that flood insurance coverage is not available and (B) evidence of the
receipt by the applicable Borrower (or the applicable Loan Party) of such
notice; and (iii) if such notice is required to be provided to the applicable
Borrower (or the applicable Loan Party) and flood insurance is available in the
community in which such real property is located, evidence of required flood
insurance and (2) Administrative Agent shall have received written confirmation
from the Lenders that flood insurance due diligence and flood insurance
compliance has been completed by the Lenders (such written confirmation not to
be unreasonably conditioned, withheld or delayed).

(t) Section 6.01 (Indebtedness) of the Credit Agreement is hereby amended by:

(i) amending clause (b) thereof by replacing the words “date hereof” with the
words “Fourth Amendment Effective Date”;

(ii) amending clause (e) thereof by deleting the phrase “the greater of Two
Hundred Million U.S. Dollars ($200,000,000) and ten percent (10%) of
Consolidated Total Assets” and inserting in its place the phrase “the greater of
(x) One Hundred Seventy Five Million U.S. Dollars ($175,000,000) and (y) an
amount equal to six percent (6.0%) of Consolidated Total Assets”;

 

-13-



--------------------------------------------------------------------------------

(iii) amending clause (p) thereof by deleting the phrase “the greater of (x) One
Hundred Seventy Five Million U.S. Dollars ($175,000,000) and (y) an amount equal
to ten percent (10%) of Consolidated Total Assets” and inserting in its place
the phrase “the greater of (x) One Hundred Million U.S. Dollars ($100,000,000)
and (y) an amount equal to three and one-half percent (3.5%) of Consolidated
Total Assets”;

(iv) amending and restating clause (q) thereof to read in full as follows

(q) Indebtedness in respect of the 2023 Term Loans;

(v) amending and restating clause (r) thereof to read in full as follows:

(r) Indebtedness in respect of the 2020 Notes (Exchangeable) and the 2023 Notes;

(vi) amending and restating clause (u) thereof to read in full as follows:

(u) other Indebtedness of the Company and its Subsidiaries that is secured by
Liens on (x) any assets or property not constituting ABL Priority Collateral
and/or (y) any ABL Priority Collateral to the extent such Liens are subordinate
and junior to the Liens created pursuant to any Loan Document, in each case not
to exceed a maximum principal amount of such Indebtedness that may be incurred
so long as, at the time of incurrence of such Indebtedness, the Total Secured
Leverage Ratio determined on a Pro Forma Basis (based upon the most recent
financial statements that have been delivered pursuant to Section 5.01) after
giving effect to such Indebtedness would not be greater than five (5.0) to one
(1.0) on the date of such incurrence; provided in each case that such
Indebtedness, together with any Indebtedness incurred under clause (t) above,
does not provide for annual amortization of more than one percent (1%) and such
debt matures more than sixty (60) days after the Maturity Date;

and

(vii) amending and restating clause (x) thereof to read in full as follows:

(x) other Indebtedness in an amount not to exceed Two Hundred Million U.S.
Dollars ($200,000,000) at any time outstanding, which Indebtedness is either
unsecured or secured by Liens on (x) any assets or property not constituting ABL
Priority Collateral and/or (y) any ABL Priority Collateral to the extent such
Liens are subordinate and junior to the Liens created pursuant any Loan
Document.

(u) Section 6.02 (Liens) of the Credit Agreement is hereby amended by:

(i) replacing each occurrence of the words “date hereof” contained in clause
(c) thereof with the words “Fourth Amendment Effective Date”;

(ii) replacing the words “Section 6.01(p), (q), (s), (u) or (x)” set forth in
clause (m) thereof with the words “Section 6.01(p), (q), (r), (s), (u) or (x)”;

(iii) amending clauses (c), (m), (n) and (r) thereof by replacing each
occurrence of the word “Collateral” therein with the phrase “ABL Priority
Collateral”; and

 

-14-



--------------------------------------------------------------------------------

(iv) amending clause (n) by deleting the amount “Twenty Five Million U.S.
Dollars ($25,000,000)” and inserting in its place the phrase “the greater of
(x) One Hundred Fifty Million ($150,000,000) and (y) 5.3% of Consolidated Total
Assets, in each case”.

(v) Section 6.03 (Fundamental Changes) of the Credit Agreement is hereby amended
by amending and restating clause (c) thereof to read in full as follows:

(c) Holdings will not engage in any business or activity other than (i) the
ownership of all of the outstanding Equity Interests of the Borrowers and
activities incidental thereto and (ii) such additional business and activities
described in Section 7.15 of the 2023 Term Loan Agreement. Holdings will not own
or acquire any assets other than (i) Equity Interests of the Borrowers and the
cash proceeds of any Restricted Payments permitted by Section 6.08 and (ii) such
other assets as are permitted to be held by Holdings under Section 7.15 of the
2023 Term Loan Agreement.

(w) Section 6.04 (Investments, Loans, Advances, Guarantees and Acquisitions) of
the Credit Agreement is hereby amended by:

(i) replacing the words “date hereof” in clause (b) with the words “Fourth
Amendment Effective Date” and by inserting the words “Fourth Amendment”
immediately prior to the words “Effective Date” set forth in such clause (b);

(ii) replacing each occurrence of the word “Collateral” in clauses (c) and (d)
thereof with the phrase “ABL Priority Collateral”;

(iii) amended and restating clause (o) thereof to read in full as follows:

(o) Investments having an aggregate fair market value, taken together with all
other Investments made pursuant to this clause (o) that are at that time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the greater of (x) $150,000,000 and (y) 5.5% of
Consolidated Total Assets (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided, that no more than the greater of (x) $100,000,000 and (y)
3.00% of Consolidated Total Assets (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value) will be invested in reliance on this clause (o) in
Unrestricted Subsidiaries (including, while Unrestricted Subsidiaries, Aleris
Asia Pacific Limited, Aleris Aluminum Zhenjiang Co. Ltd. and Aleris (Shanghai)
Trading Co. Ltd. and any of their direct and indirect Subsidiaries);

(iv) by redesignating clause (q) as clause (r) and correcting the cross
reference therein to refer to “this clause (r)”; and

(v) by inserting the following as new clause (q):

(q) Investments constituting loans and advances to, and guarantees of
Indebtedness of, employees of the Company (or any of its direct or indirect
parent companies) or a Subsidiary not in excess of the greater of (x) $8,000,000
and (y) 0.30% of Consolidated Total Assets in aggregate outstanding at any one
time; and

 

-15-



--------------------------------------------------------------------------------

(x) Section 6.08 (Restricted Payments; Certain Payments of Indebtedness) of the
Credit Agreement is hereby amended by:

(i) amending clause (a)(iii) by replacing the phrase “Five Million U.S. Dollars
($5,000,000) in respect of all such redemptions, purchases and payments made in
any fiscal year” with the phrase “in any fiscal year the greater of (x)
$15,000,000 and (y) 0.50% of Consolidated Total Assets (with unused amounts in
any fiscal year being carried over to succeeding fiscal years subject to a
maximum (without giving effect to the following proviso) of the greater of (x)
$30,000,000 and (y) 1.0% of Consolidated Total Assets in any fiscal year)”;

(ii) amending clause (a)(v) thereof by replacing the amount “$10,000,000” with
the phrase “the greater of (x) $50,000,000 and (y) 1.75% of Consolidated Total
Assets”; and

(iii) amending clause (b)(v) thereof by replacing each occurrence of the phrase
“Effective Date” therein with the phrase “Fourth Amendment Effective Date”.

(y) Section 6.10 (Restrictive Agreements) of the Credit Agreement is hereby
amended by replacing the words “date hereof” in clause (ii) of the proviso with
the words “Fourth Amendment Effective Date”.

(z) Section 6.11 (Amendment of Material Documents) of the Credit Agreement is
hereby amended and restated to read in full as follows:

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, (b) its charter, articles
or certificate of incorporation or organization, by-laws, operating, management
or partnership agreement or other organizational or governing documents or
(c) any of the 2020 Indenture (Exchangeable), the 2023 Term Loan Agreement, the
2023 Indenture, any External Receivables Purchase Agreement or any Internal
Receivables Purchase Agreement, in each case with respect to the foregoing
clauses (a) and (b), to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders.

(aa) Paragraph (k) of Article VII (Events of Default) of the Credit Agreement is
hereby amended by replacing the amount “Thirty Million U.S. Dollars
($30,000,000)” contained therein with the amount “Forty Million U.S. Dollars
($40,000,000)”.

(bb) Section 9.02(b) (Waivers and Amendments) of the Credit Agreement is hereby
amended by inserting the phrase “and subject to Section 2.14(c)” immediately
following the phrase “Except as provided in the first sentence of
Section 2.09(f) (with respect to any commitment increase)” contained in the
first sentence therein.

(cc) Section 9.02(c) (Waivers and Amendments) of the Credit Agreement is hereby
amended by amending and restating the third sentence thereof to read in full as
follows:

Except as provided in the first sentence of this section, the Agents will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, the Agents may in the discretion of the
Administrative Agent, release its Liens on (i) Collateral constituting ABL
Priority Collateral valued in the aggregate not in excess of Ten Million U.S.
Dollars ($10,000,000) during any calendar year and (ii) Collateral not
constituting ABL Priority Collateral in accordance with the ABL/Term
Intercreditor Agreement, in each case without the prior written authorization of
the Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry).

 

-16-



--------------------------------------------------------------------------------

(dd) The Commitment Schedule to the Credit Agreement is hereby amended and
restated to read in full as set forth on Annex A attached hereto.

(ee) Schedule 3.05, 3.06, 3.14, 3.15, 3.22, 6.01, 6.02, 6.04 and 6.10 to the
Credit Agreement are hereby amended to read in full as set forth on Schedule
3.05, 3.06, 3.14, 3.15, 3.22, 6.01, 6.02, 6.04 and 6.10, respectively, attached
hereto.

2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent, each to be in form and substance
satisfactory to the Administrative Agent:

(a) the Administrative Agent shall have received a copy of this Amendment
executed by each Borrower, each other Loan Party, each Lender, the
Administrative Agent and the European Agent;

(b) the Administrative Agent shall have received fully executed copies of each
agreement and other delivery item listed on the Closing Checklist attached
hereto as Annex B;

(c) the Administrative Agent shall have received the amounts payable pursuant to
the certain Fee Letter of even date herewith between the Administrative Agent
and the Company;

(d) the 2023 Term Loans shall have been obtained and the 2023 Notes shall have
been issued by the Company and, in each case, the proceeds thereof shall have
been used to repay or defease in full all obligations in respect of the 2020
Notes and the 2021 Notes (Combined); and

(e) no Default or Event of Default shall have occurred and be continuing.

3. Representations and Warranties. To induce the Agents and the Lenders to enter
into this Amendment, each of the Loan Parties represent and warrant to the
Agents and the Lenders that:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered such Loan Party;

(b) after giving effect to this Amendment, the representations and warranties of
the Loan Parties set forth in the Credit Agreement and each other Loan Document
are true and correct in all material respects with the same effect as though
made on and as of the date hereof (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date is
true and correct in all material respects only as of such specified date, and
that any representation or warranty which is subject to any materiality
qualifier is true and correct in all respects); and

(c) no Default or Event of Default has occurred and is continuing.

4. Post-Closing Obligations. Each Borrower shall, and shall cause each other
Loan Party to, promptly (and in any event within time periods specified in Annex
C (or such longer time as the Administrative Agent shall reasonably agree))
comply with post-closing obligations set forth on Annex C attached hereto.

 

-17-



--------------------------------------------------------------------------------

5. Acknowledgment of Loan Guarantor; Reaffirmation. Each Loan Guarantor hereby
acknowledges that the Borrowers, the Administrative Agent, the European Agent
and the Lenders have amended the Credit Agreement by this Amendment, and such
Loan Guarantor acknowledges that the Administrative Agent, the European Agent
and the Lenders would not amend the Credit Agreement in the absence of the
agreements of such Loan Guarantor contained herein. Each Loan Guarantor hereby
approves of and consents to the Amendment, agrees that its obligations under the
applicable Loan Guarantee and the other Loan Documents to which it is a party
shall not be diminished as a result of the execution of the Amendment, and
confirms that the applicable Loan Guarantee and all other Loan Documents to
which it is a party are in full force and effect. Each Loan Party hereby
reaffirms its obligations under any applicable Security Agreement and each other
Collateral Document to which it is a party. Without limiting the foregoing, each
Loan Party hereby reaffirms its pledge, assignment and grant of a Lien on the
Collateral to the applicable Agent, on behalf of and for the ratable benefit of
the applicable Lenders, to secure the prompt and complete payment and
performance of the applicable Obligations. For the avoidance of doubt, the
amendments made to the Credit Agreement pursuant to this Amendment shall not be
construed as any form of novation (schuldvernieuwing / novation) under Belgian
law. As far as necessary and for the purposes of Article 1271 et seq. of the
Belgian Civil Code, each Party agrees that the Loan Guarantee, the Security
Agreement and each other Collateral Document shall continue for the benefit of
each Lender, its successors, transferees or assignees, notwithstanding the
amendments effected by this Amendment.

6. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

7. References; Loan Document. Any reference to the Credit Agreement contained in
any document, instrument or Credit Agreement executed in connection with the
Credit Agreement shall be deemed to be a reference to the Credit Agreement as
modified by this Amendment. This Amendment constitutes a Loan Document for all
purposes of the Credit Agreement and other Loan Documents.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., “pdf”) transmission of executed signature pages
hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.

9. Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.
Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment.

[Signature Page Follows]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

ALERIS INTERNATIONAL, INC.,

as a Domestic Borrower

By: /s/ Eric M. Rychel                                                   
Name: Eric M. Rychel Title: Executive Vice President, Chief Financial
          Officer and Treasurer

ALERIS ROLLED PRODUCTS, INC.,

as a Domestic Borrower

By: /s/ Eric M. Rychel                                                   
Name: Eric M. Rychel Title: President

ALERIS ROLLED PRODUCTS, LLC,

as a Domestic Borrower

By: /s/ Eric M. Rychel                                                   
Name: Eric M. Rychel Title: President

ALERIS ROLLED PRODUCTS SALES

CORPORATION, as a Domestic Borrower

By: /s/ Eric M. Rychel                                                   
Name: Eric M. Rychel Title: President

IMCO RECYCLING OF OHIO, LLC,

as a Domestic Borrower

By: /s/ Eric M. Rychel                                                   
Name: Eric M. Rychel Title: President

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

ALERIS OHIO MANAGEMENT, INC.,

as a Domestic Borrower

By: /s/ Eric M. Rychel                                                 
Name: Eric M. Rychel Title: President

NICHOLS ALUMINUM LLC,

as a Domestic Borrower

By: /s/ Eric M. Rychel                                                 
Name: Eric M. Rychel Title: President

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

ALERIS ALUMINUM DUFFEL BVBA,

as the Belgian Borrower

By: /s/ Geert Vannuffelen                                             
Name: Geert Vannuffelen Title: Manager

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

ALERIS ROLLED PRODUCTS GERMANY GMBH,

as a German Borrower

By: /s/ Mathias Monjé                                                   
Name: Mathias Monjé Title: Managing Director

ALERIS CASTHOUSE GERMANY GMBH,

as a German Borrower

By: /s/ Mathias Monjé                                                   
Name: Mathias Monjé Title: Managing Director

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

ALERIS SWITZERLAND GMBH,

as the Swiss Borrower

By: /s/ Christopher R. Clegg                                        
Name: Christopher R. Clegg Title: Managing Director

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and as Administrative Agent

By: /s/ Eric B. Bergeson                                               
Name: Eric B. Bergeson Title: Authorized Officer

J.P. MORGAN EUROPE LIMITED,

as a Lender and as European Agent

By: /s/ Matthew Sparkes                                                
Name: Matthew Sparkes Title: Authorized Officer

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By: /s/ Thomas H. Herron                                             
Name: Thomas H. Herron Title: Senior Vice President

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By: /s/ Krista Mize                                                       
Name:  Krista Mize Title:  Authorized Signatory

WELLS FARGO BANK (LONDON BRANCH),

as a Lender

By: /s/ T Saldanha                                                         
Name:  T Saldanha Title:  Authorised Signatory

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By: /s/ Joseph Jordan                                                     
Name:  Joseph Jordan Title:  Managing Director

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By: /s/ Joseph Devire                                                     
Name: Joseph Devire Title: Director

 

By: /s/ Joseph Panzolfo                                                 
Name: Joseph Panzolfo Title: Director

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By: /s/ Rebecca Kratz                                                    Name:
Rebecca Kratz Title: Authorized Signatory

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By: /s/ David L. Smith                                                   Name:
David L. Smith Title: Vice President and Director

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By: /s/ Judith Smith                                                      
Name: Judith Smith Title: Authorized Signatory By: /s/ Brady
Bingham                                                  Name: Brady Bingham
Title: Authorized Signatory

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Gregory J. Hall                                                   Name:
Gregory J. Hall Title: Senior Vice President

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Andrew Blickensderfer                                     Name: Andrew
Blickensderfer Title: Vice President

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK,

as a Lender

By: /s/ Roger F. Reeder                                                  Name:
Roger F. Reeder Title: Vice President

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Lender

By: /s/ Mark Metsky                                                       Name:
Mark Metsky Title: SVP

SANTANDER BANK, N.A.,

as a Lender

By: /s/ Jeffrey G. Millman                                              Name:
Jeffrey G. Millman Title: Regional Credit Manager

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By: /s/ Amanda Watkins                                                Name:
Amanda Watkins Title: Director

Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

COMMITMENT SCHEDULE

 

Lender

   Domestic
Revolving
Subcommitment      European
Revolving
Subcommitment      Aggregate
Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 145,000,000.00      $ 0.00      $ 145,000,000.00  

J.P. Morgan Europe Limited

   $ 0.00      $ 72,500,000.00      $


 

72,500,000.00


(subcommitment

 


) 

Bank of America, N.A.

   $ 115,000,000.00      $ 57,500,000.00      $ 115,000,000.00  

Deutsche Bank AG New York Branch

   $ 85,000,000.00      $ 42,500,000.00      $ 85,000,000.00  

Barclays Bank PLC

   $ 55,000,000.00      $ 27,500,000.00      $ 55,000,000.00  

Wells Fargo Bank, National Association

     55,000,000.00      $ 0.00      $ 55,000,000.00  

Wells Fargo Bank (London Branch)

   $ 0.00      $ 27,500,000.00      $


 

27,500,000.00


(subcommitment

 


) 

Credit Suisse AG, Cayman Islands Branch

   $ 55,000,000.00      $ 27,500,000.00      $ 55,000,000.00  

KeyBank National Association

   $ 40,000,000.00      $ 20,000,000.00      $ 40,000,000.00  

PNC Bank, National Association

   $ 40,000,000.00      $ 20,000,000.00      $ 40,000,000.00  

The Huntington National Bank

   $ 40,000,000.00      $ 20,000,000.00      $ 40,000,000.00  

Santander Bank, N.A.

   $ 35,000,000.00      $ 17,500,000.00      $ 35,000,000.00  

SunTrust Bank

   $ 35,000,000.00      $ 17,500,000.00      $ 35,000,000.00  

Citibank, N.A.

   $ 25,000,000.00      $ 12,500,000.00      $ 25,000,000.00  

Goldman Sachs Bank USA

   $ 25,000,000.00      $ 12,500,000.00      $ 25,000,000.00     

 

 

    

 

 

    

 

 

 

Total

   $ 750,000,000.00      $ 375,000,000.00      $ 750,000,000.00     

 

 

    

 

 

    

 

 

 

 

 

Annex A



--------------------------------------------------------------------------------

ANNEX B

CLOSING CHECKLIST

 



--------------------------------------------------------------------------------

ANNEX C

POST-CLOSING OBLIGATIONS

1. No later than one hundred fifty (150) days after the Fourth Amendment
Effective Date (or, prior to the Discharge of Non-ABL Obligations (as defined in
the ABL/Term Intercreditor Agreement), such later date as the Administrative
Agent (as defined in the ABL/Term Intercreditor Agreement) may specify pursuant
to Schedule 6.14 to the 2023 Term Loan Agreement), the Loan Parties shall use
commercially reasonable efforts to deliver duly executed mortgages with respect
to the real property constituting “Mortgaged Properties” under and as defined in
the 2023 Term Loan Agreement, together with each of the other deliverables with
respect thereto required to be delivered to the Collateral Agent (as defined in
the 2023 Term Loan Agreement) pursuant to Schedule 6.14 to the 2023 Term Loan
Agreement, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

Notwithstanding anything else in the Loan Documents to the contrary, (x)
“commercially reasonable efforts” as used in this Section 1 to Annex C shall
include the Loan Parties taking any necessary ministerial actions to cure
defects in title to the extent necessary to obtain a valid mortgage and Mortgage
Policy (as defined in the 2023 Term Loan Agreement), but shall not include the
payment of more than de minimis fees and expense to cure any title defects and
the payment of more than $300,000 for the procurement of Mortgage Policies for
any Mortgaged Property, and (y) no Default or Event of Default shall be
triggered if the Loan Parties fail to deliver a Mortgage or Mortgage Policy in
spite of their use of commercially reasonable efforts to do so.

 

Annex C



--------------------------------------------------------------------------------

Schedules to Credit Agreement